Citation Nr: 0925615	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-37 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for 
fracture, cervical spine, status post fusion with thoracic 
muscle spasms prior to November 14, 2007. 

2.  Entitlement to a rating in excess of 30 percent for 
fracture, cervical spine, status post fusion with thoracic 
muscle spasms from November 14, 2007.

3.  Entitlement to a separate evaluation for thoracic spine 
disability. 

4.  Entitlement to an effective date prior to November 14, 
2007 for the grant of service connection for right upper 
extremity weakness of the long thoracic nerve. 

5.  Entitlement to an effective date prior to November 14, 
2007 for the grant of service connection for left upper 
extremity weakness of the long thoracic nerve.




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to June 
1997.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  By a rating action in February 2006, the 
RO denied the Veteran's claim of entitlement to a rating in 
excess of 20 percent for fracture of the cervical spine, 
status post fusion with thoracic muscle spasms.  He perfected 
a timely appeal to that decision.  

Subsequently, in a Decision Review Officer's decision, dated 
in March 2008, the RO granted service connection for right 
upper extremity weakness of the long thoracic nerve, 
evaluated as 20 percent, effective November 14, 2007; service 
connection was also granted for left upper extremity weakness 
of the long thoracic nerve, evaluated as 20 percent, 
effective November 14, 2007.  

The issue of entitlement to a separate evaluation for 
thoracic spine abnormality is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Prior to November 14, 2007, the service-connected 
cervical spine disability resulted in functional flexion 
limited to less than 15 degrees.  

2.  The cervical spine disorder (during the entire timeframe) 
has been manifested by tenderness in the cervical region and 
limited ankylosis due to fusion; however, the entire cervical 
spine is not ankylosed.  

3.  In a March 2008 DRO decision, service connection was 
granted for right upper extremity weakness of the long 
thoracic nerve and assigned a 20 percent rating, effective 
November 14, 2007; however, neurological abnormalities in the 
right upper extremity were in existence since the effective 
date of the claim in August 2005.  

4.  In a March 2008 DRO decision, service connection was 
granted for left upper extremity weakness of the long 
thoracic nerve and assigned a 20 percent rating, effective 
November 14, 2007; however, neurological abnormalities in the 
left upper extremity were in existence since the effective 
date of the claim in August 2005.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent for fracture of 
the cervical spine, status post fusion with thoracic muscle 
spasms, prior to November 14, 2007, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5242 (2008).  

2.  The criteria for an evaluation in excess of 30 percent 
for fracture of the cervical spine, status post fusion with 
thoracic muscle spasms, have not been met.  38 U.S.C.A 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5242 (2008).  

3.  The criteria for the assignment of an effective date of 
August 15, 2005, for the grant of service connection for 
right upper extremity weakness of the long thoracic nerve, 
have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.400 (2008).  

4.  The criteria for the assignment of an effective date of 
August 15, 2005, for the grant of service connection for left 
upper extremity weakness of the long thoracic nerve, have 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, VA satisfied its duty to notify by means of 
letters dated in September 2005, November 2005, and May 2007 
from the RO to the Veteran which was issued prior to the RO 
decisions in February 2006 and March 2008, respectively.  
Additional letters were issued in September 2007 and June 
2008.  Those letters informed the Veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  The Veteran was 
also afforded VA compensation examinations in September 2005, 
November 2007, and January 2009.  In addition, the November 
2006 SOC, the October 2008 SSOC, the April 2009 SSOC, and the 
May 2009 SSOC provided the Veteran with an additional 60 days 
to submit additional evidence.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It also appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the Veteran in proceeding with the present 
decision, since the Veteran was informed of the provisions of 
Dingess in September 2007.  

In light of the September 2007 VCAA letter issued to the 
Veteran and the November 2006 SOC, the Board finds that the 
Veteran was informed of the criteria for establishing 
increased ratings for fracture of the cervical spine.  
Another letter was issued in June 2008, which specifically 
informed the Veteran that ratings were assigned with regard 
to severity from 0 percent to 100 percent, depending on the 
specific disability.  He was also provided SSOCs in October 
2008 and April 2009, which reviewed and considered all 
evidence of record.  Therefore, the Veteran has been provided 
with all necessary notice regarding his claim for higher 
evaluations.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  The Veteran has been 
afforded examinations on the service-connected issue decided 
herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
Veteran was afforded examinations in September 2005, February 
2007, and January 2009.  All examinations were conducted by a 
medical doctor.  The reports reflect that the examiners 
solicited symptoms from the Veteran, examined the Veteran, 
and provided a diagnosis consistent with the record.  
Therefore, these examinations are adequate.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to an increased rating for 
fracture of the cervical spine, status post fusion with 
thoracic muscle spasms, and earlier effective dates for 
separate evaluations for right and left upper extremity 
weakness of the long thoracic nerve, given that he has been 
provided all the criteria necessary for establishing higher 
ratings, and considering that the Veteran is represented by a 
highly qualified Veterans service organization, we find that 
there has been essential fairness.  


II.  Factual background.

By a rating action in October 1997, the RO granted service 
connection for fracture, cervical spine, and post disckectomy 
fusion at C5-6, evaluated as 20 percent effective June 21, 
1997.  

The Veteran's claim for an increased rating for his cervical 
spine disorder (VA Form 21-526) was received in August 2005.  
In conjunction with his claim, the Veteran was afforded a VA 
examination in September 2005.  At that time, the Veteran 
reported problems with pain at the neck and head; he 
described the pain as aching in nature, sharp and pulsing.  
The pain is elicited by physical activity and stress, and it 
is relieved by rest and medication.  He stated that his 
condition does not cause incapacitation.  It was noted that 
the Veteran was fired from his last employment in April 2004 
due to lost work time.  The Veteran indicated that he is 
unable to lift, run or walk more than 10 yards.  He noted 
that the condition resulted in 3 to 4 days of lost time from 
work per week.  

On examination, Veteran's posture was within normal limits.  
His gait was normal; he did not require any assistive device 
for ambulation.  Examination of the cervical spine revealed 
evidence of radiating pain on movements.  There was no 
evidence of muscle spasm, no tenderness, and no ankylosis of 
the spine.  The cervical spine had a flexion to 45 degrees, 
extension to 30 degrees, right lateral flexion to 35 degrees, 
left lateral flexion to 45 degrees, right rotation to 45 
degrees, and left rotation to 50 degrees.  It was noted that 
pain occurred at 6 degrees at all motions.  The examiner 
noted that, after repetitive use, the joint function was 
additionally limited by pain, fatigue, lack of endurance, and 
incoordination.  It was not additionally limited by weakness.  
The examiner stated that he was unable to make a 
determination on whether pain, fatigue, weakness, lack of 
endurance and incoordination additionally limited the joint 
function in degrees without resorting to speculation.  The 
examiner noted that there were signs of intervertebral disc 
syndrome with chronic and permanent nerve root involvement.  
The examiner reported findings of motor weakness of right 
neck rotation 2/5 and bilateral right and left shoulder 
elevations of 2/5 and 2/5 respectively at C3.  The examiner 
also noted motor weakness of bilateral right and left 
shoulder elevation of 2/5 and 2/5 respectively.  X-ray study 
of the cervical spine revealed anterior stabilization 
hardware was noted at the C5-6 level; otherwise negative 
cervical spine.  The pertinent diagnosis was fracture, 
cervical spine, post disckectomy fusion at C5-6, the 
condition has progressed to thoracic paravertebral muscle 
spasm.  The examiner noted the Veteran had decreased range of 
motion of the cervical spine in all but left rotation with 
decreased muscle strength in all but left rotation with pain 
on all range of motion except left rotation.  

On the occasion of another VA examination in November 2007, 
the Veteran complained of pain located at the base of the 
neck; he stated that the pain is constant and travels down 
both arms into the fingers.  He described the pain as 
burning, sharp and sticking; the severity of the pain at 7 on 
a scale from 1 to 10.  The Veteran also reported stiffness, 
weakness in both shoulders, and noted that his entire face 
feels frozen and twitches all the time; he also noted hand 
tremors bilaterally.  The Veteran indicated that the pain 
comes by itself, and requires bed rest.  The Veteran related 
incapacitating episodes as often as 10 times per month 
lasting 2 to 3 days; he noted that, over the past year, he 
had 10 incidents of incapacitation for a total of 60 to 80 
days. It was noted that the physician who recommended bed 
rest was Dr. Henriquez.  

On examination, it was noted that the Veteran had a shuffling 
gait, and masked facies with facial twitching and bilateral 
ptosis; there were signs of malaise present.  There was 
evidence of hand tremor on examination; it was coarse and a 
resting tremor (severe).  The Veteran's posture was normal; 
he was bent forward with rigidity.  Examination of the 
cervical spine revealed evidence of radiating pain on 
movement down both arms into the fingers with evidence of 
muscle spasm cervical paraspinal and sternocleidomastoid 
spasms.  There was no evidence of tenderness.  There was 
favorable ankylosis of the spine.  The ankylosis was C3-C4/C5 
neutral position fusion.  Range of motion of the cervical 
spine was not performed because the spine was ankylosed.  The 
inspection of the spine revealed the head position of 
slightly rotated left and fixed in neutral position with 
symmetry in appearance.  There was symmetry of spinal motion 
with abnormal curvatures of the spine of no cervical kyphosis 
from fusion of cervicals.  

There were signs of intervertebral disc syndrome.  There was 
motor weakness of bilateral right and left neck rotations of 
3/5, 3/4 respectively and bilateral right and left shoulder 
elevations of 2/5, 2/5 respectively.  Motor weakness of 
bilateral right and left shoulder elevation of 3/5, 3/5 
respectively and bilateral right and left shoulder rotation 
2/5, 2/5 respectively.  Motor weakness of bilateral right and 
left shoulder abduction of 2/5, 2/5 respectively and 
bilateral right and left elbow flexion of 3/5, 3/5 
respectively.  Sensory deficit of bilateral lateral forearms, 
bilateral thumbs, bilateral index fingers and bilateral 
lateral long fingers.  Motor weakness of bilateral right and 
left radial wrist extension of 3/5, 3/5 respectively.  
Sensory deficit of bilateral long fingers.  Motor weakness of 
bilateral right and left elbow extension of 3/5, 3/5 
respectively, bilateral right and left wrist flexion of 3/5, 
3/5 respectively and bilateral right and left finger 
extension of 3/5, 3/5 respectively.  Motor weakness of 
bilateral right and left finger flexion of 3/5, 3/5 
respectively.  Motor weakness of bilateral right and left 
long finger flexion f 3/5, 3/5 respectively, bilateral right 
and left finger abduction of 2/5, 2/5 respectively and 
bilateral right and left finger adduction of 2/5, 2/5 
respectively.  The right upper extremity reflexes reveal 
biceps jerk 1+ and triceps jerk absent.  The left upper 
extremity reflexes reveal biceps jerk 1+ and triceps jerk 
absent.  The most likely peripheral nerve is the long 
thoracic Nerve.  

The pertinent diagnosis was fracture, cervical spine, status 
post fusion with thoracic muscle spasms.  The examiner stated 
that the Veteran's neurologic impairment and related spasms 
make his ability to much of anything near impossible as far 
as working outside or inside the home.  The examiner stated 
that the Veteran presented cervical IVDS and a mixture of 
both upper and lower motor neurological symptoms.  

The Veteran was afforded another VA examination in January 
2009.  The Veteran indicated that he has pain in his neck as 
well as his back.  He complained of constant neck pain; rest 
decreased the pain.  The Veteran noted the pain is worse in 
cold and rainy weather.  He stated that he has had increased 
pain in the past two years.  The Veteran indicated that he 
was released from his job because of too many absences from 
work.  He also reported numbness in his hands and fingers for 
the past two years and he has noted shaking of his hands for 
the past year.  The Veteran's posture was normal; his gait 
was normal.  It was noted that the Veteran walked with a 
relatively stiff neck; he does not require any devices for 
ambulation.  He sat up straight while being examined without 
moving his neck.  He was noted to have a tremor of both 
hands.  The cervical spine examination revealed radiation of 
pain on movement of the cervical spine; this pain was in the 
neck area.  There were muscle spasms and tenderness noted in 
bilateral neck areas.  There was no fixed position of the 
cervical spine.  However, movement was minimal.  It was clear 
whether this was due to a long fusion of the neck or whether 
the Veteran was afraid to move his neck.  Flexion in the 
cervical spine was 0 degrees to 5 degrees, with pain at 5 
degrees; extension was 0 degrees to 10 degrees with pain at 
10 degrees.  Right lateral flexion was 0 degrees to 20 
degrees with pain at 20 degrees; left lateral flexion was 0 
degrees to 20 degrees with pain at 20 degrees.  Rotation was 
0 degrees to 15 degrees, bilaterally, with pain at 15 
degrees.  After repetitive use, there was pain.  There was no 
fatigue, weakness, lack of endurance, or incoordination.  
Maximum impact was due to pain.  There were no additional 
degrees of limitation of motion.  

Motor function in the upper extremities was normal; however, 
there did appear to be diminished strength in both upper 
extremities, both the upper arms as well as the forearms.  
However, the examiner stated that it was not clear why this 
is so.  The examiner as stated that there did not appear to 
be an intervertebral disc syndrome.  He noted that a 
neurological evaluation was being ordered.  Sensory function 
was normal.  Biceps reflexes were 2+ bilaterally and triceps 
reflexes were 2+ bilaterally.  The diagnosis was changed t 
fracture f the cervical spine, C5-C6, status post fusion with 
neck muscle spasms and residual scars.  There was as 
degenerative disc disease at C6-7.  The examiner noted that 
the Veteran had not worked since 2004; he apparently was 
fired because of multiple absences from work.  The Veteran 
indicated that his absences were due to neck and back pain.  
The Veteran stated that he does nothing at home; he spends 
most of his time lying in bed without any activity.  


III.  Legal analysis-Increased rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008).  Each service-connected disability is rated on the 
basis of specific criteria identified by diagnostic codes.  
38 C.F.R. § 4.27.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When, after careful consideration of all the evidence 
of record, a reasonable doubt arises regarding the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The RO has assigned a 
staged rating for the cervical spine disorder.  The Board 
finds that there has no significant changes and that a 
uniform evaluation is warranted.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board notes that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board also notes that the provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The Veteran's service-connected cervical spine disability is 
rated under 38 C.F.R. § 4.71a, DC 5242 (2008), for 
degenerative arthritis of the spine.  The Board notes that, 
in order to afford the Veteran the highest possible 
disability rating, we will evaluate his cervical spine 
disability under all potentially applicable diagnostic codes, 
including those that evaluate degenerative arthritis.  

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5010 (2008).  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness or 
pain on motion. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA must consider any part of 
the musculoskeletal system that becomes painful on use to be 
"seriously disabled."  38 C.F.R. § 4.40.  

The General Rating Formula for Diseases and Injuries of the 
Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, and 
encompassing Diagnostic Codes 5235 through 5242, provides 
that, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching, in the area of the spine 
affected by the residuals of injury or disease:

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater that 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height,

A 20 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 30 degrees 
but not greater that 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater that 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis,

A 30 percent evaluation is warranted where there is forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine,

A 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine,

A 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, and

A 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine.

The Veteran's cervical spine disorder could also be evaluated 
under Diagnostic Code 5243 evaluating intervertebral disc 
syndrome.  Under these rating criteria, the evaluation of 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be made either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

When rating based on incapacitating episodes, if there are 
incapacitating episodes having a total duration of at least 
one week but less than two week during the past 12 months, a 
minimum 10 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is warranted. If there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a maximum 60 percent rating is warranted.  
38 C.F.R. § 4.71a.  

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.  

A.  A rating in excess of 20 percent Prior to November 14, 
2007.

The RO assigned a 20 percent evaluation for the cervical 
spine disability.  This rating contemplates flexion of the 
cervical spine greater than 15 degrees.  In order to warrant 
an increased rating, the disability must approximate the 
functional equivalent of flexion limited to 15 degrees or 
less.  

On review of the evidence of record, prior to November 14, 
2007, the Board finds that the criteria to support a 30 
percent disability evaluation for the Veteran's cervical 
spine disorder have been met.  Significantly, at the time of 
the September 2005 VA examination, forward flexion was 
functionally limited to 6 degrees by pain.  Therefore, the 
Board concludes that the evidence of record more nearly 
approximates the criteria required for a 30 percent rating 
prior to November 14, 2007.  As such, a rating of 30 percent 
for the Veteran's cervical spine disability is warranted as 
the VA examination report showed that the Veteran's flexion 
was limited to 6 degrees.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5242.  However, that examination report also 
noted that there was no ankylosis of the spine.  
Consequently, a higher rating of 40 percent is not warranted 
prior to November 14, 2007.  

Regarding whether the Veteran is entitled to a higher rating 
under Diagnostic Code 5243, the evidence shows that the 
Veteran has not had incapacitating episodes as defined above.  
At the time of the September 2005 examination, the indicated 
that he had lost time from work, but stated that his cervical 
spine condition had not caused incapacitation; he did not 
report physician prescribed bed rest.  Therefore, a higher 
rating is not available under Diagnostic Code 5243.  

Based on the all of the relevant evidence of record, the 
Board finds that the Veteran's cervical spine disability 
picture more nearly approximates the criteria required for a 
30 percent rating prior to November 14, 2007.  

The Veteran has indicated that he has not worked since 2004; 
he apparently was fired because of multiple absences from 
work.  The Veteran indicated that his absences were due to 
neck and back pain.  In this regard, the Board notes that the 
record establishes that he has significant limitations 
resulting from his cervical spine disorder, and he has 
multiple disabilities that clearly impact upon his ability to 
work.  The RO has clearly acknowledged the impairment caused 
by the Veteran's disabilities; accordingly, in March 2008, 
the RO awarded a total disability rating based on individual 
unemployability.  Therefore, it is conceded that the 
disabilities have caused marked interference with employment; 
and the TDIU assigned is intended to compensate for average 
impairments in earning capacity resulting from the service-
connected disabilities.  However, none of the disabilities, 
either alone or collectively, have required frequent periods 
of hospitalization.  In light of the foregoing, the Board 
agrees with the RO that the best practice is the assignment 
of a single TDIU.  

B.  A rating in excess of 30 percent.

In essence, the actions above have resulted in a uniform 
evaluation of 30 percent for the cervical spine.  The Board 
must also determine whether a higher evaluation is warranted 
at any point.  We conclude that the disability has not 
significantly changed and that a uniform 30 percent 
evaluation is warranted.  In order to warrant a rating in 
excess of 30 percent, the evidence must show unfavorable 
ankylosis of the entire cervical spine.  We again note that 
separate evaluations have been assigned for neurologic 
impairment.

In this regard, the Board notes that the November 2007 VA 
examination reported an abnormal gait; the Veteran bent 
forward with rigidity.  The examination revealed muscle 
spasms in the cervical paraspinal area.  There was ankylosis 
of the spine and the ankylosis position was favorable.  The 
ankylosis was C3-C4/C5 neutral position fusion.  Range of 
motion of the cervical spine was not performed because the 
spine was ankylosed.  There was symmetry of spinal motion 
with abnormal curvatures of the spine of no cervical kyphosis 
from fusion of cervicals.  There were signs of intervertebral 
disc syndrome.  Subsequently, on examination in January 2009, 
flexion in the cervical spine was only 0 degrees to 5 
degrees, with pain at 5 degrees.  

These findings reflect a disorder that warrants no more than 
a 30 percent evaluation.  Even if the Board accepts that pain 
or other functional restrictions further limit functional 
use, the current evaluation is the maximum evaluation 
available for functional impairment.  Johnson, supra; Deluca, 
supra.  In order to warrant more than a 30 percent 
evaluation, the evidence would have to show unfavorable 
ankylosis of the cervical spine; this is clearly not shown.  
The clinical findings clearly show limited ankylosis due to 
fusion; however, the entire cervical spine is not ankylosed.  
There is no evidence of unfavorable ankylosis of the entire 
cervical spine.  

With respect to a higher evaluation for intervertebral disc 
disease based on incapacitating episodes, the Board finds 
that the evidence does not support a higher rating.  Under 
the Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, a 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  In 
November 2007, the Veteran related incapacitating episodes as 
often as 10 times per month lasting 2 to 3 days; he noted 
that, over the past year, he had 10 incidents of 
incapacitation for a total of 60 to 80 days.  He also 
reported that he was incapacitated and required 60 to 80 days 
of bed rest; his contentions are not supported by the record.  
There is no indication or any documentation showing that bed 
rest was prescribed by any health care providers.  Because 
the evidence does not show that bed rest has been prescribed 
by any health care providers for at least 4 weeks but less 
than 6 weeks during the past 12 months, a 40 percent rating 
is not warranted.  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45 (2008), 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain, throughout the 
time period.  See also Deluca v. Brown, 8 Vet. App. 202, 206 
(1995).  The Board accepts that the Veteran has functional 
impairment, pain, weakness, fatigue, and pain on motion.  See 
DeLuca, supra.  The Board also finds the Veteran's own 
reports of symptomatology to be credible.  However, neither 
the lay nor medical evidence establishes the presence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

The Veteran is competent to report his symptoms; however, to 
the extent that he has described that his service-connected 
cervical spine disorder, is worse than is contemplated by the 
30 percent evaluation, the medical findings do not support 
his contentions.  The clinical reports discussed above 
portray symptoms of restriction of motion without ankylosis 
of the cervical spine.  The evidence is more probative than 
the veteran's lay opinion; consequently, an evaluation in 
excess of 30 percent is not warranted.  Taking the veteran's 
contentions into account and the medical findings, an 
evaluation in excess of 30 percent for cervical spondylosis 
is not warranted.  For the reasons stated, the Board 
concludes that the evidence simply does not support a rating 
higher than 30 percent.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board does note that the RO has separately evaluated 
neurologic deficit of the Veteran's upper extremities.  The 
Veteran has not questioned this determination, and such issue 
is not in appellate status.  

As noted above, the Veteran's cervical spine disorder clearly 
causes significant impairment.  The RO has clearly 
acknowledged the impairment caused by the Veteran's 
disabilities; accordingly, in March 2008, the RO awarded a 
total disability rating based on individual unemployability.  
Therefore, it is conceded that the disabilities have caused 
marked interference with employment; and the TDIU assigned is 
intended to compensate for average impairments in earning 
capacity resulting from the service-connected disabilities, 
including his cervical spine disorder.  However, none of the 
disabilities, either alone or collectively, have required 
frequent periods of hospitalization.  In light of the 
foregoing, the Board agrees with the RO that the best 
practice is the assignment of a single TDIU.  

Lastly, the Board notes that the AOJ combined elements of 
thoracic disability with cervical disability.  Such actions 
of the AOJ are the subject of the Remand.

IV.  Legal analysis-EED for grant of S/C right and left upper 
extremity weakness.

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim shall be 
fixed in accordance with facts found but shall not be earlier 
than the date of receipt of application therefor.  See 38 
U.S.C.A. § 5110(a).  The implementing VA regulation provides 
that the effective date of an award of compensation based on 
an original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400(a).  The effective date for an award of 
service connection for a disability shall be the day 
following separation from active service or date entitlement 
arose if the claim was received within one year after 
separation from service; otherwise, the effective date shall 
be date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b) (2) (i).  

The record indicates that the Veteran's claim for an 
increased rating for his cervical spine disorder was received 
at the RO on August 15, 2005.  

As noted above, in a Decision Review Officer's decision, 
dated in March 2008, the RO determined that a separate 
evaluation was warranted for the right and left upper 
extremities; it was determined that sensory deficits and 
weakness in the upper extremity was shown to be related to 
fracture of the cervical spine, status post fusion with 
thoracic muscle spasms.  That determination is clearly 
supported by the record.  However, to the extent that the RO 
based it findings on the November 2007 examination report, 
the effective date assigned by the RO is not supported by the 
record.  

In this regard, the Board notes that the record clearly 
reflects that the Veteran has had ongoing symptoms of 
neurological impairment in the upper extremities since 2005.  
In fact, on the occasion of the September 2005 VA 
examination, the examiner noted that there were signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  The examiner reported findings of motor 
weakness of right neck rotation 2/5 and bilateral right and 
left shoulder elevations of 2/5 and 2/5 respectively at C3.  
The examiner also noted motor weakness of bilateral right and 
left shoulder elevation of 2/5 and 2/5 respectively.  These 
findings show that the Veteran has had neurological 
impairment in the upper extremities associated with his 
cervical spine disorder since 2005; and, there is no 
indication that he became significantly worse in November 
2007.  

In all, after review of the evidence of record, the Board 
finds that the veteran is entitled to an effective date of 
August 15, 2005, the date of the claim for an increased 
rating, for the grant of service connection for right and 
left upper extremity weakness of the long thoracic nerve.  


ORDER

A 30 percent rating for disability rating for fracture, 
cervical spine, status post fusion with thoracic muscle 
spasms, prior to November 14, 2007, is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.  

A rating in excess of 30 percent for fracture, cervical 
spine, status post fusion with thoracic muscle spasms, is 
denied.  

An effective date of August 15, 2005 for the grant of service 
connection for right upper extremity weakness of the long 
thoracic nerve is granted.  

An effective date of August 15, 2005 for the grant of service 
connection for left upper extremity weakness of the long 
thoracic nerve is granted.  





REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).   

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

In November 2007, examination of the cervical spine revealed 
evidence of radiating pain on movement down both arms into 
the fingers with evidence of muscle spasm cervical paraspinal 
and sternocleidomastoid spasms.  Again, on examination in 
January 2009, there were muscle spasms and tenderness noted 
in bilateral neck areas.  In light of above, the Board finds 
that the RO must separately evaluate the thoracic spine 
disorder under the provisions of 38 C.F.R. § 4.71a.   

In light of the discussion above, and to ensure full 
compliance with due process requirements, the case is hereby 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions: 

1.  The AOJ should prepare a rating 
decision that separately rates the 
Veteran's thoracic spine disorder.  

2.  If the benefits sought on appeal 
remain denied, the Veteran must be 
furnished a supplemental statement of the 
case (SSOC) and be given an opportunity 
to respond.  

After the above action has been accomplished, the case should 
be returned to the Board for further appellate review, if 
otherwise in order.  The purposes of this REMAND are to 
further develop the record and to accord the veteran due 
process of law.  By this REMAND, the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
Veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


